THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SUGEILY FELICIA CASTILLO,

Plaintiff, :

Vv. : 3:18-CV-1958
(JUDGE MARIANI)

ANDREW SAUL,’
Commissioner of Social Security,

Defendant.

ORDER

AND NOW, THIS / <T pay OF OCTOBER, 2019, upon review of

Magistrate Judge Carlson’s Report & Recommendation (“R&R”) (Doc. 11) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 11) is ADOPTED for the reasons discussed therein.

2. Plaintiffs Appeal is DENIED.

3. The Commissioner of Social Security’s decision is AFFIRMED.

4. The Clerk of Court is directed to CLOSE this case.

   

 

#
Robert D. Marian
United States District Judge

 

' Pursuant to Federal Rule of Civil Procedure 25(d), the Court has replaced former Acting
Commissioner of Social Security, and named Defendant, Nancy Berryhill, with Andrew Saul, the current
Commissioner of Social Security.
